NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JUSTUS PIERCE,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D18-2172
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 16, 2020.

Appeal from the Circuit Court for Lee
County; Margaret O. Steinbeck, Judge.

Robert David Malove of The Law Office of
Robert David Malove, P.A., Ft. Lauderdale,
for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Kiersten E. Jensen,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


KHOUZAM, C.J., BLACK, J., and CASE, JAMES R., ASSOCIATE SENIOR JUDGE,
Concur.